Citation Nr: 0122460	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  94-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of low back strain with degenerative disc 
disease, L4-S1, prior to February 5, 1997.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of low back strain with degenerative disc disease, 
L4-S1, effective February 5, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than sixteen 
years, prior to his separation in May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for low back strain, and assigned a 10 
percent disability evaluation effective from May 14, 1992.  
The veteran disagreed with the assigned evaluation.  This 
case was previously before the Board in February 2000, at 
which time it was remanded for additional development of the 
record.  Based, in part, on the findings of Department of 
Veterans Affairs (VA) examinations in March 2000, the RO, by 
rating action dated in September 2000, granted service 
connection for degenerative disc disease of the lumbar spine.  
This was associated with the service-connected low back 
strain.  A 20 percent evaluation was assigned for residuals 
of low back strain with degenerative disc disease, L4-S2, 
effective February 5, 1997.  The veteran continues to 
disagree with the evaluations in effect for his service-
connected low back disability.

The Board points out that in October 2000, evidence was 
submitted directly to the Board.  Through his representative, 
the veteran waived initial review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2000).



FINDINGS OF FACT

1.  Prior to December 29, 1993, the veteran's low back 
disability was manifested by subjective complaints of pain 
with essentially full range of motion.  It was not productive 
of more than mild impairment.

2.  The December 29, 1993 VA examination demonstrated slight 
limitation of motion with pain.  The back disability did not 
result in more than moderate impairment.

3.  The low back disability is currently manifested by 
limitation of motion, with tenderness.  There is no clinical 
evidence of muscle spasm.  More than moderate disability has 
not been demonstrated.


CONCLUSIONS OF LAW

1.  An initial rating in excess of 10 percent for residuals 
of low back strain with degenerative disc disease is not 
warranted, prior to December 29, 1993.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 
(2000).

2.  The criteria for a 20 percent evaluation for residuals of 
low back strain with degenerative disc disease have been met, 
effective December 29, 1993.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2000).

3.  A rating in excess of 20 percent for residuals of low 
back strain with degenerative disc disease is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the VA to notify and assist a veteran in 
developing the information and evidence to substantiate a 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  VA issued 
regulations to implement the VCAA in August 2001. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in this veteran's case.  The veteran has not indicated he is 
in receipt of any private medical treatment for his service-
connected low back disability.  The RO has obtained the 
veteran's VA medical treatment records.  Additionally, the RO 
provided the veteran with several examinations to determine 
the severity of his low back disability.  

The record discloses that the December 1992 rating decision 
provided the veteran with the reasons and bases for the 
assignment of the 10 percent evaluation.  The statement of 
the case and the supplemental statements of the case dated in 
December 1997, January 1999 and September 2000 provided the 
veteran an explanation of the evidence and laws considered, 
the applicable criteria for evaluating a low back disability, 
including the manifestations necessary for a higher 
evaluation, and an explanation why his claim for an increased 
rating was denied.  Notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These letters were not returned 
by the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claims, and that all identified available 
evidence has been developed to the extent possible, and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The service medical records show that in June 1989, the 
veteran complained of lower bilateral back pain, dull in 
character.  He denied any trauma or strenuous exercise.  
Following an examination, the assessment probable 
musculoskeletal strain.  On the separation examination in 
April 1992, the veteran reported lower back pain.  

The veteran submitted a claim for service connection for, 
among other disabilities, lower back pain.

On VA orthopedic examination in August 1992, the veteran 
complained of chronic low back pain.  There was no bowel or 
bladder dysfunction and no radiation of pain to the leg.  An 
examination disclosed no tenderness of the lower back.  Range 
of motion was 10 degrees.  "Extension is to 90 [degrees] of 
flexion."  Lateral bending was to 20 degrees, bilaterally.  
A neurological examination showed that the lower extremity 
was intact.  Straight leg raising was negative.  An X-ray 
study of the lumbosacral spine showed no significant 
pathological findings.  The pertinent diagnosis was chronic 
low back strain.  The examiner noted that the X-ray studies 
did not show degenerative changes. 

The veteran was afforded a pre-employment physical 
examination by the VA in 1993.  On a report of medical 
history completed in June 1993, he indicated that he had 
recurrent back pain.  He stated that he did not take 
medication for the back pain.  An examination of the back 
revealed that range of motion was normal and straight leg 
raising negative.  Deep tendon reflexes were 1+.  An X-ray 
study of the lumbosacral spine revealed four lumbar type 
vertebrae and interspace narrowing between L4 and the 1st 
sacral type vertebra.  There was no malalignment or acute 
bony abnormality.  No spondylolysis or spondylolisthesis was 
noted.  The impression was four lumbar type vertebrae with 
disc changes at the L4-S1 level.  A note signed by a 
physician and dated in August 1993 indicated that the 
position for which the veteran had applied required heavy 
lifting of 45 pounds and more, and involved repetitive 
lifting.  The examiner stated that while the veteran did not 
present symptoms or signs of an acute back disorder at that 
time, the risk of recurrence was extremely high in the 
performance of the job he sought.  Thus, the examiner did not 
consider the veteran qualified with his present disability 
and with the continued recurrence of back pain.  

The veteran was afforded an examination of the spine on 
December 29, 1993.  It was noted that he was working as a 
health service technician at a hospital.  He reported that 
the pain and stiffness in his lower back had worsened since 
1989 and that medications and a heating pad did not help.  It 
was indicated that he had been initially evaluated by 
physical therapy, but was told that nothing could be done for 
him.  He was apparently shown some exercises he could do at 
home.  The veteran stated that he slept on his stomach 
because it was less painful.  He added that he was unable to 
lift heavy loads and that he was unable to do any sporting 
activity.  On examination of the back, forward flexion was to 
90 degrees with some tenderness.  Lateral flexion was to 30 
degrees, without pain, and back extension was to 20 degrees 
with mild pain.  There was mild tenderness to palpation of 
the lumbosacral spine.  Straight leg raising was negative, 
bilaterally.  The veteran was able to lie down flat on the 
stretcher and to sit up without any help.  On neurological 
evaluation, motor strength was 5/5 in all extremities.  
Sensory was within normal limits for fine touch, pinprick and 
proprioception.  Reflexes were 2+ throughout all extremities.  
The veteran's gait was within normal limits.  An X-ray study 
of the lumbar spine revealed that the vertebral bodies and 
the disc spaces were well preserved.  There were no abnormal 
findings in the sacroiliac joints.  The assessments were 
interspace narrowing between L4 and S1 and low back pain 
secondary to disc changes at L4 through S1 and back sprain.  

Magnetic resonance imaging of the lumbar spine at a VA 
facility in December 1996 revealed degenerative disc disease 
at L4, and a transitional (sacralized) L5, with central disc 
herniation and hypertrophic changes at L4-5 with canal 
stenosis.

A VA examination of the spine was conducted in February 1997.  
The claims folder was available for review.  The veteran 
complained of continuous low back pain, as well as stiffness 
with prolonged positioning.  He denied any bowl or bladder 
incontinence or any radiation to either lower extremity.  He 
treated his symptoms with anti-inflammatory medications that 
assisted with pain relief, but did not completely resolve the 
pain.  His symptoms were primarily mechanical, i.e., worse 
with activity and relieved with rest.  An examination 
revealed that deep tendon reflexes of the upper extremities 
and lower extremities were normal.  Sensation was intact.  
Stretch signs were negative.  There was no evidence of 
paraspinal atrophy or disuse.  The examination was limited 
secondary to pain.  Forward flexion was to 50 degrees, 
extension was to 20 degrees and lateral bending was to 30 
degrees, bilaterally, and limited by pain.  Waddell's sign 
was 3/5.  A review of the veteran's X-ray studies showed mild 
degenerative disc disease, but no other significant internal 
pathology.  The pertinent assessment was mechanical back 
pain. The examiner attributed the veteran's symptoms to 
chronic lumbar strain.  He noted that the veteran had some 
degenerative disc disease that could cause pain on a daily 
basis with prolonged positioning.  The examiner stated that 
he saw no frank neurologic symptoms that would require a more 
extensive work-up.

VA outpatient treatment records dated in 1998 have been 
associated with the claims folder.  In March 1998, the 
veteran's pertinent complaints included trouble sleeping at 
night, back stiffness and pain in his legs.  The pertinent 
assessment was back pain.  When seen in May 1998, the veteran 
reported pain on almost a constant basis.  It was non-
radiating.  He took medication occasionally, with only 
minimal relief.  It was reported that there were no sensory 
changes in the legs and the veteran did not describe any 
weakness.  An examination showed that motor strength was 5/5 
in all lower extremity groups.  The pertinent impression was 
herniated nucleus pulposus due to degenerative disc disease 
at L4-5, by history.

The veteran was afforded a neurological examination by the VA 
in March 2000.  The examiner noted that the claims folder was 
reviewed in its entirety.  The veteran related that the back 
pain had been slowly progressive over time.  He stated that 
the pain began in his back and radiated to his buttocks, down 
the posterior thighs and into his calves.  The pain was 
described as sharp and intermediate, with occasional burning.  
The veteran noted that he had flare-ups of back pain daily, 
worse with exertion.  He maintained that he had insomnia due 
to the back pain.  He also reported extreme stiffness upon 
awakening.  He stated that he had an episode of urinary 
incontinence about three to four weeks earlier.  It was 
reported that the veteran had been treated with a back brace, 
and that it helped slightly with his symptoms.  

An examination of the back disclosed diffuse lumbar 
paraspinous tenderness without spasm.  Motor strength was 5/5 
in all extremities.  Sensory was intact to all modalities.  
Deep tendon reflexes were 1/4 and symmetric with bilateral 
downgoing toes.  The veteran's coordination was intact.  His 
gait was antalgic.  There was no motor or sensory impairment.  
The examiner noted that there was no bowel or bladder 
incontinence, and indicated that the one episode was more 
urgency than incontinence.  The diagnosis was chronic low 
back strain with degenerative joint disease.  The examiner 
commented that it was at least as likely as not that the 
currently identified degenerative disc disease was aggravated 
by the service-connected lumbar strain.  He added that the 
pain from the low back disability as well as the degenerative 
disc disease could significantly limit the functional ability 
of the lumbar spine during flare-ups.  The examiner stated 
that he could not distinguish the manifestations of the 
lumbar strain from those of the lumbar degenerative disc 
disease.  

The veteran was also afforded a VA examination of the spine 
in March 2000.  It was noted that he had left two previous 
jobs for non-medical reasons.  He added that he had not lost 
time from work from those positions due to his low back 
disability.  It was further indicated that the veteran was 
currently employed.  He stated that he took up to eight 
Tylenol tablets per day, as well as muscle relaxants twice a 
day.  It was indicated that he wore a soft back brace that he 
wore on a full-time basis.  He complained of constant pain in 
the lower back that radiated to both legs and calves.  He 
indicated that the pain was aggravated by bending and 
lifting.  He reported the one episode of bladder 
incontinence.  

On examination, it was noted that the veteran moved about the 
examining room without demonstrable difficulty.  When asked 
to climb on and off the examining table, he appeared to 
experience some pain.  The veteran complained of pain in the 
lower back on flexion beyond 45 degrees, extension beyond the 
neutral position or lateral bending to either side beyond 15 
degrees.  A neurological examination of the lower extremities 
revealed that heel and toe gait were normal.  Straight leg 
raising was negative.  Deep tendon reflexes were 2+ overall.  
X-ray studies of the lumbosacral spine revealed anomalous 
segmentation with sacralization of L5, mild hypertrophic 
spurring of L5 anteriorly, but was otherwise unremarkable.  
The diagnoses were degenerative disc disease of the lumbar 
spine and central disc herniation and hypertrophic changes 
leading to trefoil canal stenosis and to a lesser degree of 
bi-foraminal stenosis.  The examiner commented that if a 
magnetic resonance imaging had been performed in 1989, it 
would have shown the same thing then as it does now.  He 
added that the veteran's overall condition appeared to be 
getting worse with time.  It required more pain medication.  
The examiner further stated that the pain was fairly 
constant, and was aggravated by bending, stooping, lifting, 
etc.  There was no evidence of any weakened movement, excess 
fatigability or incoordination.

Additional VA outpatient treatment records dated in 1999 and 
2000 have been associated with the claims folder.  The 
veteran reported occasional radiation of back pain to his 
legs, right greater than left, in December 1999.  On 
examination of the back, there was no tenderness to 
palpation.  No muscle spasms were present.  Straight leg 
raising was negative, bilaterally.  The pertinent assessments 
were low back pain and degenerative disc disease.  In May 
2000, the veteran described his low back pain as fairly 
constant, sharp to dull in nature and stated that it radiated 
down his legs, causing weakness.  The pain was reportedly 
worsened by physical activity and was progressing.  He 
asserted that nothing helped the pain.  He denied 
incontinence of bowel or bladder.  An examination disclosed 
that there was 30 degrees of flexion and normal extension.  A 
sensory evaluation was grossly intact over L4 and S1.  Motor 
strength was 4+/5 in the lower extremities and 5/5 in the 
upper extremities.  Deep tendon reflexes were 1-2/4 for 
patellar and Achilles, bilaterally, and symmetrical.  The 
veteran's gait was normal with stable posture.  The pertinent 
assessment was lower back pain.  It was indicated that the 
veteran had magnetic resonance imaging evidence of 
degenerative disc disease at L4-L5 and signs and symptoms of 
nerve root compression including radiation into and weakness 
of the legs.  

A nerve conduction study in May 2000 revealed that left 
peroneal and tibial motor studies showed normal distal 
latencies, amplitudes and conduction velocities.  An 
electromyogram disclosed evidence of chronic L5 radiculopathy 
without evidence of active or ongoing denervation.  In June 
2000, the veteran reported an increase in back pain in the 
previous month.  A neurological examination was grossly 
intact, and straight leg raising was negative.  The 
assessment was radiculopathy.  A magnetic resonance imaging 
of the lumbar spine revealed anomalous segmentation, 
degenerative disc changes at L4-L5 and broad-based disc 
protrusion at L4-L5, resulting in significant deformity and 
effacement of the ventral thecal sac.  The pertinent 
assessment was back pain.  The veteran complained of low back 
pain radiating around both legs in August 2000.  The pain was 
described as mild-moderate in severity.  It was indicated 
that there was mild weakness.  He related that he had no 
problems with bowel or bladder function.  It was stated that 
the low back condition had been very slowly progressive over 
the previous few years.  The veteran indicated that he worked 
as a truck driver and insurance agent.  A motor examination 
was 5/5 throughout.  There was normal muscle bulk and tone 
throughout.  A sensory evaluation was intact to light touch.  
No L5 radicular pattern was noted in either leg.  Reflexes 
were 2/4 throughout.  The veteran walked cautiously, but did 
not limp.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath, 1 Vet. App. 589.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a low back 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  With slight 
subjective symptoms only, a noncompensable evaluation will be 
assigned.  Diagnostic Code 5295.

A 60 percent evaluation may be assigned for intervertebral 
disc syndrome which is pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  Where severe; recurring attacks, 
with intermittent relief, a 40 percent evaluation is 
assignable.  When moderate; recurring attacks, a 20 percent 
evaluation may be assigned.  When mild, a 10 percent 
evaluation is assignable.  Diagnostic Code 5293.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292 (2000).

Initially, the Board notes that in reaching its 
determinations in this case, all manifestations of the 
veteran's back condition have been considered.  The veteran 
has been afforded a number of evaluations by the VA 
throughout the course of his appeal.  In this regard, the 
Board emphasizes that the VA examination conducted in August 
1992 showed no positive neurological findings.  There was no 
tenderness of the low back.  It is also significant to note 
that the veteran indicated that the pain did not radiate to 
his lower extremities.  The Board further notes that he was 
given an examination in conjunction with an application for 
employment with the VA.  While he was rejected for the job 
because it involved heavy lifting, the examiner noted that 
the veteran did not have any signs or symptoms of an acute 
back disability.  It was reported that range of motion was 
normal and straight leg raising was negative.  

The Board recognizes that the December 1993 VA examination 
demonstrated slight limitation of motion of the lumbar spine.  
Pain was reported on extension, but not on flexion.  In 
addition, palpation of the lumbosacral spine produced 
tenderness.  In light of the fact that there was limitation 
of motion with pain, the Board concludes that these findings 
support the assignment of a 20 percent evaluation, effective 
December 29, 1993, the date of the VA examination.  However, 
there is no basis on which an evaluation in excess of 10 
percent may be assigned prior to this examination.  In this 
regard, it was not until this examination that the findings 
documented pain with any restriction of motion of the 
lumbosacral spine.  As noted above, on his employment 
examination with the VA, range of motion was within normal 
limits.  There was no evidence of muscle spasm.

Moreover, the clinical findings do not support the veteran's 
assertion that a rating in excess of 20 percent is warranted 
for his service-connected low back disability.  In this 
regard, the Board notes that the December 1993 VA examination 
revealed that the veteran had slight limitation of motion, 
with no indication of any neurological abnormalities.  The 
Board acknowledges that the February 1997 VA examination 
established that the veteran had moderate limitation of 
motion of the lumbar spine.  The March 2000 VA examination 
established that the veteran continued to report radiating 
pain.  However, motor strength was normal, and it was 
specifically noted that there was no motor or sensory 
impairment.  While there was lumbar tenderness, no spasm was 
documented.  The limitation of motion was again characterized 
as moderate.  The veteran did describe pain on motion.  
However, the March 2000 VA examination failed to demonstrate 
the presence of weakened movement, excess fatigability or 
incoordination of the lumbar spine.  The Board also notes 
that the fact remains that there have been few positive 
neurological findings.  In sum, the Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his low back disability.  Accordingly, the Board finds that 
the weight of the evidence is against the claim for an 
increased rating for residuals of low back strain with 
degenerative disc disease.  38 C.F.R. §§ 4.10, 4.40 and 4.45 
(2000).  See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 
8, Vet. App. 202 (1995).  

In addition, the clinical presentation of the veteran's low 
back disability is neither unusual nor exceptional as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  The record, 
however, does not reflect frequent periods of hospitalization 
due to the low back disability or interference with 
employment to a greater degree than that contemplated by the 
regular schedular standards which are based on average 
impairment of employment.  The Board finds, accordingly, that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

A rating in excess of 10 percent for residuals of low back 
strain with degenerative disc disease prior to December 29, 
1993 is denied.

A rating of 20 percent for residuals of low back strain with 
degenerative disc disease is granted, effective December 29, 
1993, subject to the governing regulations pertaining to the 
payment of monetary benefits.

A rating in excess of 20 percent for residuals of low back 
strain with degenerative disc disease is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

